Exhibit FIRST AMENDMENT TO LOAN AGREEMENT THIS FIRST AMENDMENT TO LOAN AGREEMENT (the “Amendment”) made and entered into as of February , 2009, by and among FARM CREDIT OF SOUTHWEST FLORIDA, ACA, a farm credit association having the mailing address of 330 North Brevard Avenue, Arcadia, Florida 34266, (“Lender”), ATLANTIC BLUE GROUP, INC., ALICO HOLDING, LLC, BLUE HEAD RANCH, LLC, BLUE HEAD FARMS, LLC, BLUE HEAD CATTLE, LLC, TRI-COUNTY GROVE, LLC, PHOENIX INDUSTRIES, LLC, ATLANTICBLUE WAREHOUSING, LLC, BLUE BOX STORAGE, LLC, and FOOTMAN TRAIL, LLC (collectively, the “Borrowers” and each a “Borrower”) whose mailing addresses are P.O. Box 1318, Lake Wales, Florida 33859-1318, and ATLANTICBLUE HOSPITALITY (LAKEVILLE), LLC, ATLANTICBLUE HOSPITALITY (CAS), LLC, and ATLANTICBLUE DEVELOPMENT, INC. (collectively, the “Guarantors” and each a “Guarantor”) (Lender, Borrowers, and Guarantors the “Parties”). RECITALS A.Lender, Borrowers, and Guarantors entered into, and executed, that certain Loan Agreement dated as of September 24, 2008, by and among the Parties (together, the “Loan Agreement”), which provided the making of a revolving line of credit loan in the original principal amount of up to $20,000,000. B.The Borrower has requested an additional non-revolving line of credit loan in the amount of $2,500,000 (the “NRLOC”) evidenced by a promissory note dated of even date hereof (the “NRLOC Note”). C.The Parties are entering into this Amendment to modify the terms and conditions of the Loan Agreement to include the NRLOC as a Loan under the Loan Agreement. NOW, THEREFORE, for and in consideration of the premises and the mutual terms and conditions contained herein, and for other good and valuable consideration, the receipt, adequacy and sufficiency of which are hereby acknowledged by the Parties hereto, the Parties agree as follows: 1.Definitions. All capitalized terms used in this Amendment shall have the same meaning as used in the Loan Agreement, unless expressly modified, replaced or amended herein. From and after the effective date of this Amendment, all references to “Agreement” contained in the Loan Agreement shall mean the Loan Agreement, as modified and amended by this Amendment. 2.Amendments to Loan Agreement: A. Advance. The definition of Advance in the Loan Agreement shall include an advance of proceeds of the NRLOC. B. Loan. The definition of Loan in the Loan Agreement shall be amended to include the NRLOC. C. Maximum NRLOC Availability. The definition of Maximum NRLOC Availability shall be added to the Loan Agreement as follows: ““Maximum NRLOC Availability” means, as of any particular date, the NRLOC Commitment minus the outstanding amount under the NRLOC.” D. Maximum RLOC Availability. The definition of Maximum RLOC Availability set forth in Section 1.27 is hereby deleted and the following inserted in its place: “1.27 “Maximum RLOC Availability” means, as of a particular date, the RLOC Commitment minus outstanding amounts under the RLOC.” E. Note. The definition of Note in the Loan Agreement shall be amended to include the NRLOC Note. F. NRLOC. The definition of NRLOC shall be added to the Loan Agreement as follows: ““NRLOC” means the non-revolving line of credit in the amount of the NRLOC Commitment as described under Section 2.1(b) hereof.” G. NRLOC Commitment. The definition of NRLOC Commitment shall be added to the Loan Agreement as follows: ““NRLOC Commitment” means the lesser of: (a) $2,500,000 and (b) Total Commitment minus the outstanding amount under the RLOC.” H. NRLOC Maturity Date. The definition of NRLOC Maturity date shall be added to the Loan Agreement as follows: ““NRLOC
